DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 9; “a second body” is unclear; whereas a second body is already asserted in claim 1 in which it cannot be ascertained if the same or a different second body is asserted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 17-18, and 21, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Kataria 2004/0140554).
Regarding Claim(s) 1 and 16; Katartia discloses an electronic component assembly (10-Fig. 2) comprising: a housing; a heating element or converter-claim-16 disposed inside the housing including a base—claim-21 (whereas 20-21 comprises a housing in-part having a plurality of sides defining a heating element-16 disposed on a base of 20, wherein fins 21 extends from the base—as depicted by Fig. 2; wherein the heating element is as set forth by para. 0017 discloses an TO220 package which comprises a MOSFET); a substrate disposed on the heating element and the base, (whereas 16 including leads thereof is disposed on substrate-12); and a spacer disposed between the heating element and the substrate, wherein the heating element is fixed to the base by the spacer and spaced apart from the substrate—claim-21 (whereas spacer-14 is disposed between the element-16 and the substrate-12, wherein the heating element is fixed to the base of the housing via adhesive-40, and spaced apart from the substrate by the spacer—as depicted by Fig. 2), wherein the substrate has a first hole coupled to the spacer (whereas the spacer-14 includes male protrusion 16 through hole 42 of the substrate), wherein the heating element includes a first body having a second hole formed therethrough (whereas 28 defines a protrusion of the spacer engaging opening-52 disposed through a first body of the heating element), and a connection part connected to the substrate (whereas electrical leads-18 constitute a connection part connected to vias-19 of the substrate), and wherein the spacer includes: a first protrusion coupled to the first hole (as already set forth); a second protrusion coupled to the second hole (as already set forth); and a second body disposed between the first protrusion and the second protrusion (as depicted by Fig. 2—as constituted by receptacle(s) 24 or 26 of the spacer atleast in-part disposed between the protrusions 36 and 28). 
 
Regarding Claim 2; Katartia discloses the electronic component assembly according to claim 1, wherein the heating element is disposed on one surface of the housing and includes an upper surface in contact with the spacer (as depicted by Fig. 2, when 10 is oriented with 20 at a bottom thereof, then a bottom surface of 16 faces an inner surface of 20; and an opposite surface of 16 constitutes a relative upper surface in contact with the spacer).  

Regarding Claim 3; Katartia discloses the electronic component assembly according to claim 1, wherein the substrate includes a plurality of first holes, and the spacer includes a plurality of first protrusions (as depicted by Fig. 2—whereas multiple holes 42 receiving multiple corresponding protrusions 36).  

Regarding Claim 4; Katartia discloses the electronic component assembly according to claim 1, wherein a plurality of heating elements is provided, wherein the second body of the spacer includes a plurality of second protrusions, and wherein each of the plurality of second protrusions is coupled to the second hole of each of the plurality of heating elements (as depicted by Fig. 2—whereas multiple heating elements 16, and the respective heating elements include multiple holes-52 receiving multiple second protrusions 28 of the second body). 
Regarding Claim 6; Katartia discloses the electronic component assembly according to claim 1, wherein a heat conducting member is disposed on the contact surface between the heating element and the housing (as constituted by 40 disposed between 16 and 20).  

Regarding Claim 7; Katartia discloses the electronic component assembly according to claim 4, wherein the plurality of heating elements is disposed to be spaced apart at an equal interval (as depicted by Fig. 2—whereas each heating element is separated atleast by a portion of receptacles 24 and 26 disposed therebetween).  

Regarding Claim(s) 8 and 18; Katartia discloses the electronic component assembly according to claim 1, wherein the spacer is formed of an elastic material (as constituted by compressible and flexible rubber).  

Regarding Claim 17; Katartia discloses the converter according to claim 16, wherein the heating element is disposed on one surface of the housing and includes an upper surface in contact with the spacer (whereas 40 is disposed between the heating element and the modified housing).  

Regarding Claim 21; Katartia discloses an electronic component assembly comprising: a housing including a base; a substrate disposed on the base; a heating element disposed between the substrate and the base; and a spacer disposed between the heating element and the substrate, wherein the heating element is fixed to the base by the spacer and spaced apart from the substrate.

Allowable Subject Matter
Claims 5, 9, 11, 13, 15, and 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5; the electronic component assembly according to claim 1, wherein the housing is made of a metal material, and includes a cooling channel through which a refrigerant for cooling is circulated.  Regarding Claim 9; the electronic component assembly according to claim 1, wherein a second body of the spacer includes a stopper having a diameter larger than that of the first protrusion and an extension part connected to the stopper, and a portion of the stopper is in contact with the substrate. Regarding Claim 19; the converter according to claim 16, wherein a second body of the spacer includes a stopper having a diameter larger than that of the first protrusion and an extension part connected to the stopper, and a portion of the stopper is in contact with the substrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY L SMITH/Primary Examiner, Art Unit 2835